ITEMID: 001-75247
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF GRUSOVNIK v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1960 and lives in Zgornji Dolič.
6. On 9 January 1993 the applicant was injured in an accident at work. The applicant’s employer had taken out insurance with the insurance company ZT.
7. On 30 August 1995 the applicant instituted civil proceedings against ZT in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 8,009,850 tolars (approximately 33,300 euros) for the injuries sustained.
Between 1 October 1996 and 8 January 1999 the applicant lodged eight preliminary written submissions and/or adduced evidence.
Between 14 November 1996 and 1 October 1998 she made six requests that a date be set for a hearing.
On 25 September 1997 the judge presiding the case was appointed to the Celje Higher Court (Višje sodišče v Celju) and the case was assigned to a new first-instance court judge.
Of the three hearings held between 13 December 1996 and 13 January 1999 none was adjourned at the request of the applicant.
During the proceedings the court appointed a medical expert.
At the last hearing the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 1 March 1999.
8. On 16 March 1999 ZT appealed to the Celje Higher Court contesting the part of the judgment referring to costs and expenses of the proceedings.
On 16 February 2000 the court allowed the appeal in part and remanded the case back to the first-instance court for re-examination.
The decision was served on the applicant on 21 March 2000.
9. Between 6 July 2000 and 13 March 2001 the applicant lodged four rush notices with the first-instance court.
On 6 April 2001 the first-instance court issued a new decision on costs and expenses. The decision was served on the applicant on 11 April 2001.
10. On 11 May 2001 ZT appealed to the Celje Higher Court.
On 18 July 2002 the court rejected the appeal. The decision was served on the applicant on 28 August 2002.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
